DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (5,743,342) in view of Crystal (10,982,540).

Regarding claims 1 and 11, Gibbs discloses a grader machine comprising:
A main frame portion and a sub frame portion movable relative to the main frame portion (not shown - inherent to circle motor graders)
A drawbar pivotally coupled to the sub frame portion and adapted to be raised and lowered relative to the sub frame (not shown - inherent to circle motor graders)
A circle member (52) rotatably coupled relative to the drawbar
A beam (54) extending from the circle member
A moldboard for engaging a work surface underlying the grader machine (column 1 lines 10-21)
A bracket (58) adapted to support the moldboard
A pin (62) adapted to be passed through and rotatably couple the bracket and the beam to each other about the pin, the pin defining an end adapted to extend outwardly from an assembly of the bracket and the beam (Figure 2)
An apparatus (60) adapted to be mounted around the pin at the end

While Gibbs discloses the invention as described above, it fails to disclose a retainer for holding the pin in the beam/bracket assembly. Like Gibbs, Crystal also discloses a hinge pin for connecting parts of an earthworking device.  Unlike Gibbs, Crystal discloses that the pin can include a retainer (880) that passes through an apparatus (850) mounted around the pin end wherein the ends of the retainer are shielded by the apparatus (figure 17A).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a retainer to ensure that the pin remains in place and a recess in the apparatus mounted around the pin at the end to shield the 

Regarding claims 2 and 12, the combination discloses that the pin defines a longitudinal axis and the apparatus includes an annular body defining an apparatus axis, the apparatus being adapted to be co-axially mounted around the pin at the end such that the apparatus axis aligns with the longitudinal axis.

Regarding claims 3 and 13, the combination discloses that the apparatus (850) includes an annular body defining an outer peripheral surface, an inner peripheral surface, and at least one slot extending from the outer peripheral surface to the inner peripheral surface, wherein the retainer is adapted to pass through the end and the at least one slot, and the at least one slot is adapted to receive and facilitate shielding of the at least one end portion of the retainer (Figure 14 - Crystal).

Regarding claims 6 and 16, the combination discloses that the at least one slot of the apparatus includes a first slot and a second slot (Figure 14), and the at least one end portion of the retainer includes a first end portion and a second end portion, wherein the first slot is adapted to receive and facilitate shielding of the first end portion and the second slot is adapted to receive and facilitate shielding of the second end portion (Figure 17A).



Regarding claims 8 and 18, the combination disclose that the retainer includes a bolt (886) defining a head portion and a shank portion integrally extending from the head portion, the shank portion adapted to pass through the end of the pin to reveal an end of the shank portion outwardly of the pin, the coupler assembly further including a nut (888) adapted to be coupled to the end to secure the retainer with the pin, wherein the first end portion of the retainer defined by the head portion, the second end portion of the retainer is defined by the end of the shank portion and the second slot is adapted to receive and facilitate shielding of the nut along with receiving and facilitating shielding of the second end portion (Figure 17A- Crystal).

Claims 9, 10, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (5,743,342) in view of Crystal (10,982,540) as applied to claim 1 above and further in view of Bin (6,926,779).

The combination of Gibbs and Crystal discloses the claimed invention except for the apparatus having a layer of an anti seizure coating that includes nickel.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use a nickel based anti seizure coating on the apparatus, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  Further, it is known from prior art such as Bin, that anti seizure coatings including nickel are used on moving parts to prevent seizing. 



Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671